        Case 5:20-cv-04119-JFL Document 23 Filed 02/08/21 Page 1 of 18




              IN THE UNITED STATES DISTRICT COURT
           FOR THE EASTERN DISTRICT OF PENNSYLVANIA

MICHAEL MOLEWSKI and                       :
DIANE MOLEWSKI,                            :
            Plaintiffs                     :
                                           :
                                           : Civil Action No. 5:20-cv-04119-JFL
                    v.                     :
                                           :
BOWTECH, INC. f/k/a EXTREME                :
TECHNOLOGIES, INC. and                     :
AMERICAN SPORTSMAN                         :
HOLDINGS CO. f/k/a BASS PRO                :
SHOPS, INC.,                               :
                                           :
                                           :
                                           :
                                           :
                    Defendants             :

                            AMENDED COMPLAINT

      Plaintiffs Michael Molewski and Diane Molewski file the following

Amended Complaint against Defendants BowTech, Inc. f/k/a Extreme

Technologies, Inc. and American Sportsman Holdings Co. f/k/a Bass Pro Shops,

Inc. and aver as follows.

                                    A. PARTIES

      1.     Plaintiff Michael Molewski is an adult citizen of Pennsylvania

residing at 1611 Stonehill Way, Bethlehem, PA 18015.

      2.     Plaintiff Diane Molewski is an adult citizen of Pennsylvania residing

at 1611 Stonehill Way, Bethlehem, PA 18015.
        Case 5:20-cv-04119-JFL Document 23 Filed 02/08/21 Page 2 of 18




      3.     Plaintiffs Michael and Diane Molewski are husband and wife.

      4.     Defendant BowTech, Inc. f/k/a Extreme Technologies, Inc.

(“BowTech”) is a corporation organized under the laws of Delaware. BowTech’s

headquarters and principal place of business are located in Eugene, Oregon.

      5.     At all times pertinent to this Complaint, BowTech was in the business

of designing, manufacturing, assembling, and selling crossbows.

      6.     BowTech reaches customers in Pennsylvania through its marketing,

direct sales, and sales effectuated by the assistance of third parties.

      7.     BowTech maintains a network of dealers throughout Pennsylvania

through which it sells its crossbows.

      8.     BowTech’s website lists at least 45 dealers through which its products

are sold throughout Pennsylvania including the Eastern District of Pennsylvania.

      9.     BowTech requires its dealers to apply and obtain permission to sell its

products, including all of the dealers who sold its products in Pennsylvania.

      10.    BowTech’s website also contains a link for Pennsylvania’s “crossbow

regulations” that links to the Pennsylvania Game Commission website.

      11.    BowTech also regularly sponsors archery-related events in

Pennsylvania in an effort to market its products in Pennsylvania.

      12.    BowTech also regularly sponsors archers from Pennsylvania who

compete in competitive archery tournaments.



                                           2
        Case 5:20-cv-04119-JFL Document 23 Filed 02/08/21 Page 3 of 18




      13.    In short, BowTech purposely directs its activities toward Pennsylvania

for the purpose of selling hunting equipment including crossbows in Pennsylvania,

and Plaintiff’s claims arise out of such activities.

      14.    Defendant American Sportsman Holdings Co. f/k/a Bass Pro Shops,

Inc. (“Bass Pro Shops”) is a Missouri corporation with its headquarters and

principal place of business in Springfield, Missouri.

      15.    Bass Pro Shops is a retailer that sells sporting equipment both through

brick-and-mortar stores and its website.

      16.    Upon information and belief, Bass Pro Shops operates a large brick-

and-mortar store located at 3501 Paxton Street in Swatara Township, Dauphin

County, Pennsylvania.

      17.    Bass Pro Shops also routinely directs advertisements and marketing

materials to and sells and ships products through its website to consumers located

in Pennsylvania, including in the Eastern District of Pennsylvania.

      18.    Bass Pro Shops purposely directs its activities toward Pennsylvania

for the purpose of selling hunting equipment including crossbows and other goods

in Pennsylvania, and Plaintiff’s claims arise out of such activities.

      19.    Bass Pro Outdoors Online, LLC (“Bass Pro Online”) was a Missouri

limited liability company that was dissolved on or about September 5, 2014.




                                            3
        Case 5:20-cv-04119-JFL Document 23 Filed 02/08/21 Page 4 of 18




      20.    Upon information and belief, Bass Pro Online operated Bass Pro

Shops’ website in 2009 through which it marketed and sold goods.

      21.    Upon information and belief, Bass Pro Shops has continued to operate

a website to market and sell goods after the dissolution of Bass Pro Online.

      22.    Upon information and belief, Bass Pro Shops has acquired

substantially all of the assets of Bass Pro Online.

      23.    Upon information and belief, Bass Pro Shops and Bass Pro Online had

the same principal place of business and Bass Pro Shops continues to operate from

that location.

      24.    Upon information and belief, there has been substantial continuity

between the business operations of Bass Pro Online and Bass Pro Shops.

      25.    Upon information and belief, Bass Pro Shops was a member of Bass

Pro Online, either directly or through one or more intermediaries.

      26.    Upon information and belief, Bass Pro Online was de facto merged

with Bass Pro Shops.

      27.    Plaintiffs plead in the alternative that the crossbow at issue was sold

by Bass Pro Online, in which case Bass Pro Shops is liable as Bass Pro Online’s

successor for the claims set forth herein.




                                             4
        Case 5:20-cv-04119-JFL Document 23 Filed 02/08/21 Page 5 of 18




                           B. JURISDICTION AND VENUE

      28.    There exists complete diversity of citizenship as between Plaintiffs

and all Defendants.

      29.    The damages claimed by Plaintiff in this action exceed $75,000.

      30.    This Court has jurisdiction over this matter on the basis of diversity of

citizenship pursuant to 28 U.S.C. § 1332.

      31.    Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b)(2)

because a substantial part of the events or omissions giving rise to the claim

occurred in the Eastern District of Pennsylvania.

      32.    This Court may exercise personal jurisdiction over all Defendants.

                                      C. FACTS

      33.    BowTech manufactures and markets crossbows intended for hunting

under the brand name Stryker.

      34.    On or before September 15, 2009, BowTech manufactured a crossbow

under the brand name Stryker called the StrykeForce.

      35.    On or before September 15, 2009, BowTech sold or otherwise placed

one or more StrykeForce crossbows into the stream of commerce.

      36.    On or before September 15, 2009, Bass Pro Shops and/or Bass Pro

Online began to sell or facilitate the sale of StrykeForce crossbows on behalf of,

and with the knowledge and acquiescence of, BowTech.



                                            5
        Case 5:20-cv-04119-JFL Document 23 Filed 02/08/21 Page 6 of 18




      37.    Bass Pro Shops and/or Bass Pro Online played an integral role in

arranging for the sale and delivery of crossbows and other equipment

manufactured by BowTech to consumers in Pennsylvania.1

      38.    On or about September 15, 2009, Plaintiff contracted with Bass Pro

Shops, or in the alternative Bass Pro Online, to purchase a Stryker StrykeForce

crossbow manufactured by BowTech bearing serial number 539661-0308 for

$1,999.98.

      39.    This contract benefitted both BowTech and Bass Pro Shops, or in the

alternative Bass Pro Online, financially.

      40.    After receiving payment, Bass Pro Shops, or in the alternative Bass

Pro Online, arranged for the shipment of a StrykeForce crossbow to Plaintiffs’

residence in the Eastern District of Pennsylvania.

      41.    The StrykeForce crossbow reached Plaintiff Michael Molewski in the

Eastern District of Pennsylvania.

      42.    Plaintiff Michael Molewski received the StrykeForce crossbow in

substantially the same condition as when it left the possession of BowTech and

Bass Pro Shops, or in the alternative Bass Pro Online.




1
 Plaintiffs plead in the alternative that Bass Pro Shops or Bass Pro Online
marketed and sold the crossbow at issue.

                                            6
        Case 5:20-cv-04119-JFL Document 23 Filed 02/08/21 Page 7 of 18




      43.    Plaintiff Michael Molewski registered the crossbow in accordance

with the manufacturer’s instructions.

      44.    On or about November 2, 2019, Plaintiff Michael Molewski was

hunting using the aforementioned StrykeForce crossbow near his home in

Northampton County, Pennsylvania, in the Eastern District of Pennsylvania.

      45.    On that date, Plaintiff Michael Molewski fired the crossbow, causing

the bowstring to contact his left thumb.

      46.    The bowstring slammed into Plaintiff Michael Molewski’s left thumb

at an extremely high speed,2 causing severe damage to his thumb including without

limitation a fracture of the distal phalanx of his thumb, avulsion of the skin of his

thumb, and damage to his thumbnail.

      47.    The injury caused extreme pain and suffering as well as permanent

disfigurement of Plaintiff Michael Molewski’s left thumb.

      48.    Plaintiff Michael Molewski obtained medical treatment for his injuries

and incurred medical expenses as a result.




2
  The materials delivered with the crossbow to Plaintiff Michael Molewski
indicated that the bowstring was tested at the factory and found to travel at a speed
of 388 feet per second.


                                           7
          Case 5:20-cv-04119-JFL Document 23 Filed 02/08/21 Page 8 of 18




                                COUNT I
                PRODUCTS LIABILITY – DEFECTIVE DESIGN
                     Michael Molewski v. All Defendants

         49.   The foregoing averments are incorporated herein by reference as

though set forth in full.

         50.   The StrykeForce crossbow manufactured by Defendant BowTech and

sold by Bass Pro Shops was sold in a defective condition unreasonably dangerous

to users or consumers because the crossbow was not equipped with a finger/thumb

guard.

         51.   Plaintiffs allege in the alternative that the StrykeForce crossbow was

sold by Bass Pro Online, and Bass Pro Shops is liable as its successor.

         52.   These inexpensive and readily available finger/thumb guards were not

included with the crossbow or as an option for the crossbow at the time of Plaintiff

Michael Molewski’s purchase.

         53.   The purpose of a finger/thumb guard is to physically prevent the

shooter’s thumb or fingers from inadvertently rising into the path of the bowstring

while the shooter is using the crossbow.

         54.   The absence of a finger/thumb guard is a design defect.

         55.   At the time of the design, manufacture, assembly, sale, and

distribution of the crossbow at issue, Defendant BowTech was in the business of




                                           8
            Case 5:20-cv-04119-JFL Document 23 Filed 02/08/21 Page 9 of 18




designing, manufacturing, assembling, and selling crossbows including the

StrykeForce.

       56.      At the time of the design, manufacture, assembly, sale, and

distribution of the crossbow at issue, Bass Pro Shops, or in the alternative Bass Pro

Online, were in the business of selling and distributing crossbows including the

StrykeForce.

       57.      At the time of the design, manufacture, assembly, sale, and

distribution of the crossbow at issue, all Defendants, and in the alternative Bass Pro

Online, knew or expected that the crossbows they designed, manufactured,

assembled, sold, and/or distributed including the StrykeForce would reach users

without a substantial change in condition.

       58.      The StrykeForce crossbow did, in fact, reach the end user, Plaintiff

Michael Molewski, without a substantial change in condition.

       59.      Hunters and other individuals who use hunting rifles habitually place

a finger and/or thumb over the barrel of the rifle to control the rifle’s recoil when it

is fired.

       60.      When using a crossbow, hunters and others accustomed to using rifles

may place their fingers in a similar position out of habit.

       61.      However, such a habit places the user’s fingers in the pathway of the

string when the crossbow is fired.



                                            9
       Case 5:20-cv-04119-JFL Document 23 Filed 02/08/21 Page 10 of 18




      62.    At the time of the design, manufacture, assembly, sale, and

distribution of the StrykeForce crossbow to Plaintiff Michael Molewski, all

Defendants, and in the alternative Bass Pro Online, knew, or through the exercise

of reasonable diligence should have known, that hunters who are accustomed to

hunting rifles would also purchase and use the StrykeForce crossbow.

      63.    At the time of the design, manufacture, assembly, sale, and

distribution of the StrykeForce crossbow to Plaintiff Michael Molewski, all

Defendants, and in the alternative Bass Pro Online, knew, or through the exercise

of reasonable diligence should have known, that the lack of a finger/thumb guard

on the StrykeForce crossbow places such users at significant risk of serious injury.

      64.    At the time of the design, manufacture, assembly, sale, and

distribution of the StrykeForce crossbow to Plaintiff Michael Molewski, all

Defendants, and in the alternative Bass Pro Online, knew or through the exercise of

reasonable diligence should have known that serious injuries to users’

fingers/thumbs were likely to occur and that these injuries could be prevented by

inclusion of a finger/thumb guard.

      65.    At the time of the design, manufacture, assembly, sale, and

distribution of the StrykeForce crossbow to Plaintiff Michael Molewski, all

Defendants, and in the alternative Bass Pro Online, had the benefit of years of

actual knowledge that serious finger/thumb injuries caused by were occurring but



                                         10
        Case 5:20-cv-04119-JFL Document 23 Filed 02/08/21 Page 11 of 18




outrageously continued to design, manufacture, assemble, sell, and distribute

crossbows in a defective condition with evil motive and/or reckless indifference to

the likelihood of serious injury.

       66.   At the time of the design, manufacture, assembly, sale, and

distribution of the StrykeForce crossbow to Plaintiff Michael Molewski, all

Defendants, and in the alternative Bass Pro Online, had actual knowledge that

other manufacturers were including finger/thumb guards in order to prevent these

injuries.

       67.   Inclusion of finger or thumb guards was not prohibitively expensive,

would not have materially changed the product, and would not have prevented the

product’s use for its intended purposes.

       68.   It is believed and therefore averred that all Defendants continue to

market, sell, and distribute crossbows that lack finger/thumb guards.

       69.   The decision to design, manufacture, assemble, market, and sell

crossbows in this defective condition irrespective of the known hazards was

malicious and wanton and constituted reckless disregard for the safety of the

intended end users thereby warranting imposition of punitive damages.

       70.   While using the StrykeForce crossbow in its defective condition on

November 2, 2019, Plaintiff Michael Molewski sustained serious and permanent

injuries as set forth above.



                                           11
        Case 5:20-cv-04119-JFL Document 23 Filed 02/08/21 Page 12 of 18




      71.       The design defect was the factual and legal cause of the injuries.

      72.       At all relevant times, Plaintiff Michael Molewski was using the

product for its intended purpose.

      73.       As a result of the design defect noted above, Plaintiff Michael

Molewski sustained severe pain and suffering, loss of feeling, and loss of dexterity

which inhibited his ability to perform his customary and usual duties.

      74.       As a result of the design defect noted above, Plaintiff Michael

Molewski was forced to expend various sums of money on medical and related

expenses.

      75.       As a result of the design defect noted above, Plaintiff Michael

Molewski also suffered permanent disfigurement notwithstanding timely medical

intervention.

      WHEREFORE, Plaintiff Michael Molewski respectfully requests this Court

to enter judgment in his favor and against all Defendants in an amount in excess of

$75,000 as well as punitive damages, interest, costs of suit and such other relief as

the Court deems just and proper in the circumstances.


                                 COUNT II
                 PRODUCTS LIABILITY – FAILURE TO WARN
                      Michael Molewski v. All Defendants

      76.       The foregoing averments are incorporated herein by reference as

though set forth in full.


                                            12
       Case 5:20-cv-04119-JFL Document 23 Filed 02/08/21 Page 13 of 18




      77.    A product may be defective if not accompanied by proper warnings

and instructions concerning its use.

      78.    The manufacturer and supplier of a product must give the user or

consumer warnings and instructions of the possible risks of using the product, or

which are created by the inherent limitations in the safety of such use.

      79.    Bass Pro Shops, or in the alternative Bass Pro Online, and BowTech

knew or should have known and could have foreseen that use of its product would

create a danger to the user if the user’s thumb or fingers were in the path of the

StrykeForce crossbow’s bowstring during use.

      80.    Bass Pro Shops, or in the alternative Bass Pro Online, and BowTech

failed to provide adequate warnings of this danger to Plaintiff Michael Molewski.

      81.    Plaintiffs allege in the alternative that the StrykeForce crossbow was

sold by Bass Pro Online, and Bass Pro Shops is liable as its successor.

      82.    As a result of the failure to warn described above, Plaintiff Michael

Molewski sustained severe pain and suffering, loss of feeling, and loss of dexterity

which inhibited his ability to perform his customary and usual duties.

      83.    As a result of the failure to warn described above, Plaintiff Michael

Molewski was forced to expend various sums of money on medical and related

expenses.




                                          13
        Case 5:20-cv-04119-JFL Document 23 Filed 02/08/21 Page 14 of 18




      84.       As a result of the failure to warn described above, Plaintiff Michael

Molewski also suffered permanent disfigurement notwithstanding timely medical

intervention.

      85.       The decision to design, manufacture, assemble, market, and sell

crossbows without adequate warnings was malicious and wanton and constituted

reckless disregard for the safety of the intended end users thereby warranting

imposition of punitive damages.

      WHEREFORE, Plaintiff Michael Molewski respectfully requests this Court

to enter judgment in his favor and against all Defendants in an amount in excess of

$75,000 as well as punitive damages, interest, costs of suit and such other relief as

the Court deems just and proper in the circumstances.


                                    COUNT III
                                   NEGLIGENCE
                          Michael Molewski v. All Defendants

      86.       The foregoing averments are incorporated herein by reference as

though set forth in full.

      87.       At all relevant times, all Defendants, and in the alternative Bass Pro

Online, were operating under a duty to exercise reasonable care in the design,

manufacture, assembly, sale, and distribution of crossbows to the public.

      88.       The Defendants, and in the alternative Bass Pro Online, breached the

above-referenced duty by:


                                            14
       Case 5:20-cv-04119-JFL Document 23 Filed 02/08/21 Page 15 of 18




             a.     Manufacturing, designing, and assembling an unreasonably

      dangerous product;

             b.     Failing to equip the crossbow in question with the appropriate

      safety device(s), to wit, a finger/thumb guard;

             c.     Selling and distributing an unreasonably dangerous product;

             d.     Placing an unreasonably dangerous product into the stream of

      commerce; and/or

             e.     Failing to provide adequate warnings of the dangers of the

      product.

      89.    Plaintiffs allege in the alternative that the StrykeForce crossbow was

sold by Bass Pro Online, that Bass Pro Online had and breached a duty of

reasonable care, and that Bass Pro Shops is liable as Bass Pro Online’s successor.

      90.    As a result of Defendants’ negligence, and in the alternative the

negligence of Bass Pro Online, Plaintiff Michael Molewski sustained severe pain

and suffering, loss of feeling, and loss of dexterity which inhibited his ability to

perform his customary and usual duties.

      91.    As a result of Defendants’ negligence, and in the alternative the

negligence of Bass Pro Online, Plaintiff Michael Molewski was forced to expend

various sums of money on medical and related expenses.




                                          15
        Case 5:20-cv-04119-JFL Document 23 Filed 02/08/21 Page 16 of 18




      92.    As a result of Defendants’ negligence, and in the alternative the

negligence of Bass Pro Online, Plaintiff Michael Molewski also suffered

permanent disfigurement notwithstanding timely medical intervention.

      93.    The Defendants’ conduct, and in the alternative the conduct of Bass

Pro Online, was outrageous, evidencing evil motive and/or reckless indifference in

light of knowledge of serious, permanent injuries previously sustained by users.

      WHEREFORE, Plaintiff Michael Molewski respectfully requests this Court

to enter judgment in his favor and against all Defendants in an amount in excess of

$75,000 as well as punitive damages, interest, costs of suit and such other relief as

the Court deems just and proper in the circumstances.


                                 COUNT IV
                      BREACH OF IMPLIED WARRANTY
                       Michael Molewski v. All Defendants

      94.    The foregoing averments are incorporated herein by reference as

though set forth in full.

      95.    Defendants BowTech and Bass Pro Shops impliedly represented and

warranted to the public generally, and to Plaintiff Michael Molewski specifically,

that the StrykeForce crossbow was of merchantable quality, and fit for the ordinary

purpose for which it was intended to be used.

      96.    Defendants BowTech and Bass Pro Shops breached these implied

warranties because the crossbow was defective, unsafe for Plaintiff Michael


                                          16
        Case 5:20-cv-04119-JFL Document 23 Filed 02/08/21 Page 17 of 18




Molewski to use, and not fit for the ordinary purpose for which it was intended to

be used.

      97.    Plaintiffs allege in the alternative that the StrykeForce crossbow was

sold by Bass Pro Online, that Bass Pro Online made and breached the aforesaid

implied warranties, and that Bass Pro Shops is liable as Bass Pro Online’s

successor.

      98.    As a result of the foregoing, Plaintiff Michael Molewski has suffered

injury as set forth in greater detail above.

      WHEREFORE, Plaintiff Michael Molewski respectfully requests this Court

to enter judgment in his favor and against all Defendants in an amount in excess of

$75,000 as well as punitive damages, interest, costs of suit and such other relief as

the Court deems just and proper in the circumstances.


                                      COUNT V
                               LOSS OF CONSORTIUM
                            Diane Molewski v. All Defendants

      99.    The foregoing averments are incorporated herein by reference as

though set forth in full.

      100. At all relevant times, Diane Molewski was the wife of Michael

Molewski.

      101. As a result of the injuries sustained by her husband as set forth in

greater detail above, Diane Molewski was deprived of the company, society,


                                           17
          Case 5:20-cv-04119-JFL Document 23 Filed 02/08/21 Page 18 of 18




guidance, companionship, cooperation, affection, consortium, and aid of her

husband, and will continue to lose said company, society, guidance,

companionship, cooperation, affection, consortium, and aid of her husband in the

future.

      102. Diane Molewski has suffered damages as a result of such deprivation

and loss.

      WHEREFORE, Plaintiff Diane Molewski respectfully requests this Court to

enter judgment in her favor and against all Defendants in an amount in excess of

$75,000 as well as punitive damages, interest, costs of suit and such other relief as

the Court deems just and proper in the circumstances.

                             DEMAND FOR JURY TRIAL

      Plaintiffs hereby request a trial by jury on all issues so triable.

                                        Respectfully submitted,

                                        WOOLFORD KANFER LAW, P.C.

                                        By:     /s/ Joseph M. Kanfer
                                                Timothy J. Woolford
                                                Attorney I.D. No. 78941
                                                Joseph M. Kanfer
                                                Attorney I.D. No. 306558
                                                101 North Pointe Blvd, Suite 200
                                                Lancaster, PA 17601




                                           18
